Slip Op. 13 - 91

     UNITED STATES COURT OF INTERNATIONAL TRADE

                                           :
CATFISH FARMERS OF AMERICA, et al.,        :
                                           :
                    Plaintiffs,            :
                                           :
                v.                         : Before: R. Kenton Musgrave, Senior Judge
                                           :
UNITED STATES,                             : Court No. 11-00252
                                           :
                    Defendant,             :
                                           :
               and                         :
                                           :
IDI CORPORATION and                        :
THIEN MA SEAFOOD COMPANY,                  :
                                           :
                    Defendant-Intervenors. :
                                           :

                                  OPINION AND ORDER

[Remanding seventh antidumping new shipper reviews for reconsideration of certain aspects.]

                                                                           Dated: July 22, 2013

       Valerie A. Slater, Jarrod M. Goldfeder, Natalya D. Dobrowolsky, and Nicole M. D’Avanzo,
Akin, Gump, Strauss, Hauer & Feld, LLP, of Washington DC, for the plaintiffs.

       Courtney S. McNamara, Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington DC, for the defendant. On the brief were Stuart F. Delery,
Acting Assistant Attorney General, Jeanne E. Davidson, Director, and Franklin E. White, Jr.,
Assistant Director.

       Matthew J. McConkey and David M. Wharwood, Mayer Brown LLP, of Washington DC, for
defendant-intervenors IDI Corporation and Thein Ma Corporation.

              Musgrave, Senior Judge: This action contests the final results of the seventh new

shipper review of the antidumping duty order on three species of Pangasius fish conducted by the
Court No. 11-00252                                                                             Page 2


International Trade Administration of the United States Department of Commerce (“Commerce” or

“Department”). See Certain Frozen Fish Fillets from the Socialist Republic of Vietnam: Final

Results of the Antidumping Duty New Shipper Reviews, 76 Fed. Reg. 35403 (June 17, 2011), PDoc

246 (“Final Results”) and the issues and decision memorandum (“I&D Memo”) accompanying those

results, PDoc 242, 76 ITADOC 35403 (June 10, 2011). The review period is August 1, 2009

through February 15, 2010. For the Final Results, Commerce determined zero margins of dumping

for the respondents, IDI Corporation (“IDI”) and Thein Ma Seafood Company (“THIMCO”), who

are fish processors of Vietnam. and defendant-intervenors here. The plaintiffs, domestic industry

petitioners,1 move for judgment on the administrative record. The defendant argues for remand of

some of the issues and for sustaining the results in all other respects, and the defendant-intervenors

submit no substantive comments. The matter will be remanded accordingly, as follows.

                                             Discussion

               Jurisdiction is properly here pursuant to 19 U.S.C. §1516a(a)(2)(B)(iii) and 28 U.S.C.

§1581(c). Commerce’s antidumping duty determinations are to be upheld unless “unsupported by

substantial evidence on the record, or otherwise not in accordance with law.”             19 U.S.C.

§1516a(b)(1)(B)(i).

               The I&D Memo is dated approximately two and half months after Commerce issued

its issues and decision memorandum for the sixth administrative and new shipper reviews. Cf. I&D




       1
         Plaintiffs are Catfish Farmers of America and individual U.S. domestic catfish processors
America’s Catch, Consolidated Catfish Companies, LLC d/b/a Country Select Fish, Delta Pride
Catfish Inc., Harvest Select Catfish Inc., Heartland Catfish Company, Pride of the Pond, and
Simmons Farm Raised Catfish, Inc (collectively, plaintiffs or Catfish Farmers).
Court No. 11-00252                                                                              Page 3


Memo with Certain Frozen Fish Fillets from the Socialist Republic of Vietnam: Final Results of the

Sixth Antidumping Duty Administrative Review and Sixth New Shipper Review, 76 Fed. Reg. 15941

(Mar. 22, 2011) (“Sixth Reviews”) and accompanying issues and decision memorandum, 76

ITADOC 15941 (Mar. 14, 2011). For purposes of this matter, the relevant reasoning of the I&D

Memo is a virtual restatement of Commerce’s rationale for its similar determinations in the Sixth

Reviews, albeit tailored to the circumstances of respondents IDI and THIMCO.

                The plaintiffs’ challenges to the Sixth Reviews via Court Nos. 11-00109 and 11-00110

resulted in remands to Commerce for further consideration, see Slip Ops 13-63 & 13-64 (May 23,

2013), and in this matter they restate two broad claims pertaining to Commerce’s surrogate valuation

methodology, namely the choice in the Final Results of Bangladesh rather than the Philippines as

the primary surrogate country upon which to value the respondents’ factors of production, and

Commerce’s decision to use import statistics as a surrogate value for the respondents’ fish waste and

fish skin by-products. In the interest of brevity, familiarity with slip opinion 13-63 will therefore be

presumed, but before turning to the heart of the plaintiffs’ complaint, first addressed is Commerce’s

request for remand in part, as follows.

        I. Surrogate Valuation of Fish By-Products

                A. Fish Waste Valuation -- Voluntary Remand

                In the Final Results, as in the Sixth Reviews and prior reviews, Commerce again

selected surrogate values for fish waste based upon Philippine import statistics for Harmonized

Tariff Schedule (“HTS”) category 0304.90 (other fish meat of marine fish) maintained in the World

Trade Atlas (“WTA”) and again rejected the plaintiffs’ proffer of price quotes obtained from Vitarich
Court No. 11-00252                                                                              Page 4


Corporation, a Philippine fish and seafood processor, for per kilogram pickup prices of Pangasius

fish waste (and trimmings and skin) in Philippine pesos. See Final Results I&D Memo at 30-32.

The rationale for the determination being virtually the same as for the Sixth Reviews, the plaintiffs

here likewise repeat their arguments from those reviews. See, e.g., Slip Op 13-63 at 4-6. Commerce,

again without admitting error, requests remand in order to reconsider surrogate fish waste valuation.

The matter will be remanded therefor. See id. Upon remand Commerce will also address the

plaintiffs’ concerns as articulated in their briefs, and if on remand Commerce continues to be

inclined toward reliance upon HTS data, it will clearly explain why neither the Vitarich price quote

nor the previously-relied-upon Indian price quotes for fish waste were not the best available

information to value fish waste as compared with the HTS data.

                B. Fish Skin Valuation

                In the Final Results, as in the prior Sixth Reviews, Commerce again valued the fish

skin by-product by selecting WTA import price statistics for Bangladesh HTS category 2301.20

(flours, meals, and pellets, of fish or of crustaceans). See Seventh New Shipper Review I&D Memo

at 17. The plaintiffs again here repeat their previous arguments. See Slip Op. 13-63 at 6-7. And

again, the defendant asks that the instant determination be sustained. There being no arguable

distinction in this matter from the discussion in slip opinion 13-63 on the issue, for the reason stated

therein Commerce shall reconsider the broken meat and fish skin valuations from a clean slate,

alongside its reconsideration of the proper valuation of fish waste, supra. See id.
Court No. 11-00252                                                                                 Page 5


       II. Surrogate Country Selection

               The plaintiffs’ main challenge here, once again, is to Commerce’s consideration of

the data leading to its selection of Bangladesh as the primary market surrogate. Cf. Final Results

I&D Memo at 7-14 with Slip Op. 13-63 at 7-16. The relevant portions of the administrative record

for this review are the same as those described in the prior opinion, the only difference here being

submission from IDI and THIMCO to Commerce of copies of the same worksheets described in the

prior opinion that were obtained from the Bangladesh Department of Agriculture and Marketing

(“DAM”). See Slip Op. 13-63 at 9-11. Cf. Respondents’ Second Surrogate Value Submission (Apr.

12, 2011), PDoc 92, at Ex. 1, with Court No. 11-00109, Interested Party Second Surrogate Value

Submission (Nov. 10, 2010), PDoc 195, at Ex. 7 & Ex. 7A. As between the Bangladesh data and

the Philippines data, Commerce’s rationale for its selection of Bangladesh as the choice of surrogate

country for the Final Results is identical in formulation to that for the Sixth Reviews:

       [W]e find that both sources are publicly available, from a potential surrogate country,
       contemporaneous with the POR, broad-market averages, and equally specific to the
       main input. Simultaneously, both can be considered equally to contain information
       which suggests the prices are not solely farm-gate prices. Given this degree of
       equivalence with respect to these factors, we examined the information upon which
       the Bangladeshi and Philippine potential surrogate whole live fish values were based,
       concluding that the Bangladeshi data represent a fuller set of data more appropriate
       for use as [a surrogate value]. Therefore, as a result of the totality of the information
       considered above, we conclude that the DAM data represent the best available data
       on the record with which to value the whole live fish input. Given the significance
       of the whole live fish input in the calculation of [normal value], we therefore
       conclude that the choice of Bangladesh offers more reliable [surrogate value]
       information and thus select Bangladesh as the primary surrogate country for purposes
       of these final results.

I&D Memo at 13.
Court No. 11-00252                                                                              Page 6


               Commerce’s analysis of surrogate country selection for the Final Results, the

plaintiffs’ arguments thereon, and the defendant’s response thereto, are all identical in substantive

respects to the papers filed for Court No. 11-00109. Having reflected upon the issue at length, albeit

in the circumstances pertinent to slip opinion 13-63, the court perceives no reason to justify a

different outcome here, in the matter at bar, which will therefore be remanded for further

consideration in accordance with that opinion:

       As it is unclear what impact any particular factor has had on Commerce’s analysis
       to this point, remand of the entire issue of surrogate country selection as a whole is
       appropriate, and without precluding reconsideration of the entire record for and
       against the selection of the primary surrogate country upon which to value the
       respondents’ factors of production. If Commerce also deems it necessary to gather
       additional information, it has the discretion to reopen there record.

Slip Op. 13-63 at 34.

                                             Conclusion

               For the reasons stated above and in slip opinion 13-63 , the matter will be, and hereby

is, remanded for reconsideration and further explanation.

               The results of remand shall be filed by November 1, 2013, comments thereon, if any,

by December 2, 2013, and rebuttal commentary, if any, by December 17, 2013.

               So ordered.


                                               /s/ R. Kenton Musgrave
                                               R. Kenton Musgrave, Senior Judge
Dated: July 22, 2013
       New York, New York